internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi - plr-137301-02 date december re legend taxpayer trust trustee company date date year year a b c m dollars n dollars o dollars cash gift x shares y shares accounting firm lawyer - - - - - - - - - - - - - - - - - - - dear this is in response to your letter dated date and other correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst tax exemption plr-137301-02 the facts and representations submitted are summarized as follows on date taxpayer established trust an irrevocable_trust for the benefit of her children and their lineal_descendants the trustee of trust is trustee article two of trust provides that the trustee shall divide the property initially transferred to trust between the exempt share and the nonexempt share for generation-skipping tax purposes in accordance with the provisions of article three if an additional gift is made to trust after the initial transfer to trust the trustee shall also divide the property between the exempt share and the nonexempt share in accordance with the provisions of article three article two paragraph a provides that the trustee shall divide the trust estate of the exempt share into as many equal shares as there are children of the trustor then living and children then deceased who have left issue then living the trustee shall allocate one equal share to each then living child which share shall be held in a separate trust for the benefit of such child and administered as provided in paragraph b the trustee shall allocate one equal share to the then living issue of each deceased child which share shall be further divided into subshares among such issue by right of representation each subshare shall be allocated to a descendant of the trustor and shall be held in a separate trust for the benefit of such descendant and administered as provided in paragraph sec_2_1 b article two paragraph b provides that the trustee shall pay to or apply for the benefit of the beneficiary from time to time as much of the net_income of the trust estate as the trustee in the trustee’s discretion deems necessary for the beneficiary’s health support maintenance and education after taking into consideration any other resources available to the beneficiary outside of the trust and known to the trustee any income not distributed shall be accumulated and added to principal article two paragraph b provides that the trustee may also pay to or apply for the benefit of the beneficiary from time to time as much of the principal of the trust estate as the trustee in the trustee’s discretion deems necessary for the beneficiary’s health support maintenance and education after taking into consideration any other resources available to the beneficiary outside of the trust and known to the trustee article two paragraph sec_2_1 b provides that trust shall terminate upon the twentieth anniversary of the date of execution of this instrument notwithstanding the preceding sentence the trustee in the trustee’s discretion may terminate such trust at any earlier time when such trust is not a grantor_trust described in subpart e of part i of subchapter_j of subtitle a of the internal_revenue_code upon termination the trustee shall distribute the trust estate as follows if the beneficiary of trust is a or a descendant of a then the trust estate of such trust shall be distributed to the a exempt plr-137301-02 trust dated on the date of trust the trust provides identical terms for b and c and their respective b exempt trust and c exempt trust article three provides that property allocated to the exempt share shall consist of an amount equal to i the gst_exemption as defined in sec_2631 of the individual whose gst_exemption is being allocated ii reduced by the amount of such individual’s gst_exemption previously allocated by such individual or such individual’s personal representative to gifts made directly or by gift-splitting during the life of such individual including allocations attributable to prior transfers to trust any remaining balance of property transferred to trust shall be allocated to the nonexempt share article six paragraph dollar_figure provides that it is the intention of the trustor that trust be interpreted in a manner consistent with the maximum use of any unused generation- skipping transfer exemption of the trustor which may be available under sec_2631 with respect to any transfer to or distribution from trust and the provisions of trust shall be interpreted accordingly on date taxpayer transferred the following to trust x shares of series a common_stock of company valued for gift_tax purposes at m dollars y shares of common_stock of company valued for gift_tax purposes at n dollars and cash gift the total value of the listed transfers as of the date of transfer is o dollars taxpayer had a long-standing relationship with accounting firm taxpayer retained accounting firm’s services to prepare all of her tax returns for year including her personal income_tax return and gift_tax_return accounting firm however failed to file taxpayer’s gift_tax_return reporting the year transfers and allocating a portion of taxpayer’s gst_exemption to the transfers lawyer drafted trust in year in year lawyer requested a copy of taxpayer’s year gift_tax_return from accounting firm and learned that it was never prepared or filed you have requested the following rulings that the service grant an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to allocate taxpayer’s gst_exemption under sec_2642 to the transfers to trust in year and that such allocations are to be made based upon the value of the transferred assets to trust as of date the date of the original transfer sec_2501 imposes a tax on the transfer of property by gift during each calendar_year by any individual plr-137301-02 sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 united_states gift and generation-skipping_transfer_tax return sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period plr-137301-02 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 i r b provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-137301-02 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make an allocation of taxpayer’s available gst_exemption with respect to taxpayer’s transfers on date to trust the allocation will be effective as of date the date of the transfers to trust and the value of the transfers to trust for purposes of determining the amount of gst_exemption to be allocated to trust shall be its value as finally determined for purposes of chapter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent this election should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
